Case 1:17-cr-00101-LEK Document 490 Filed 05/28/19 Page 1 of 1           PageID #: 4301

                                    MINUTES



 CASE NUMBER:           CR NO. 17-0101LEK
 CASE NAME:             USA vs. (01) ANTHONY T. WILLIAMS
 ATTYS FOR PLA:
 ATTYS FOR DEFT:
 INTERPRETER:


      JUDGE:      Leslie E. Kobayashi          REPORTER:

      DATE:       05/28/2019                   TIME:


COURT ACTION: EO: Defendant (01) Anthony T. Williams Motion [488] for
Government to Outline Which Device(s) Were Searched that Contained Evidence Sought
Which Resulted in 32 Counts of Mail and Wire Fraud will be considered by Judge Leslie
E. Kobayashi as a Non Hearing Motion.

Responsive Memorandum or Memorandum in Opposition is due 6/12/2019.
Reply Memorandum is due 6/26/2019.

Defendant (01) Anthony T. Williams Motion [488] for Government to Outline Which
Device(s) Were Searched that Contained Evidence Sought Which Resulted in 32 Counts
of Mail and Wire Fraud will be taken under submission thereafter. Court to issue Order.

Submitted by: Warren N. Nakamura, Courtroom Manager
